Citation Nr: 1543069	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  12-16 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether an overpayment based on education benefits was validly created.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr.


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to October 1979, March 1980 to September 1980, and February 2002 to September 2002.  He also has additional periods of service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran and his son testified at a hearing before the undersigned in August 2012.  A transcript of that hearing has been associated with the record.

The Veteran's hearing before the undersigned also included the issue of entitlement to service connection for a right knee disability.  This issue is the subject of a separate decision by the Board.

Also on appeal are issues of entitlement to service connection for bilateral hearing loss, tinnitus, and hypertension, as well as whether there was clear and unmistakable error in an August 2003 rating decision that denied service connection for a right knee condition; these issues are before another VLJ who conducted a hearing on the issues in December 2014; as such, they will be addressed by that VLJ in a separate decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that an overpayment in the amount of $4759.00 was not validly created.  He has stated that he inquired about transferring his education benefits to his son, and assumed that payments made by VA were for his son's education.

A June 2012 statement of the case indicates that the Veteran's son submitted an application for transfer of entitlement in September 2009, and that a denial letter was issued to the Veteran's son in November 2009.  The November 2009 denial letter is not in the current file before the Board.  Because the file is incomplete, the Board is unable to make an informed decision in this matter.  It is also unclear whether any payments by VA were made directly to the Veteran, or whether they were directed to his son.  This should be clarified.

In light of the above discussion, the Board concludes that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Locate and add to the record the November 20, 2009 denial letter referenced in the June 2012 statement of the case.

2.  Determine whether payments for housing and books made by VA were directed to the Veteran or to his son, and include a memorandum for record in the file containing this information.

3.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




